Exhibit 10.1

Execution Version

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of November 18, 2016 by and among Spring Bank Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and the Investors identified on Exhibit A
attached hereto (each an “Investor” and collectively the “Investors”).

RECITALS

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and

B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, (i) shares (the “Shares”) of the Company’s Common
Stock, par value $0.0001 per share (the “Common Stock”) and (ii) warrants in the
form attached hereto as Exhibit B to purchase Common Stock (each, a “Common
Warrant” and collectively, the “Common Warrants”).

C. Contemporaneously with the sale of the Shares and Common Warrants, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
in respect of the Shares and the Common Warrant Shares (as defined below) under
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, and applicable state securities laws.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 3.1.

“Closing Bid Price” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
as reported by Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m.
Eastern Time to 4:02 p.m. Eastern Time); (b) the volume weighted average price
of the Common Stock for such date (or the nearest preceding date) on the OTC
Bulletin Board or (c) if the Common Stock is not then listed or quoted on the
OTC Bulletin Board and if prices for the Common Stock are then reported in the
“Pink Sheets” published by the Pink Sheets, LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by a good faith
determination of the Company’s Board of Directors



--------------------------------------------------------------------------------

“Closing Date” has the meaning set forth in Section 3.1.

“Closing Securities” means the Shares and the Common Warrants.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

“Common Warrants” has the meaning set forth in the recitals to this Agreement.

“Common Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Common Warrants.

“Company Intellectual Property” has the meaning set forth in Section 4.14.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Schedules” has the meaning set forth in Section 4.

“Environmental Laws” has the meaning set forth in Section 4.15.

“FDA” has the meaning set forth in Section 4.30.

“GAAP” has the meaning set forth in Section 4.17.

“IPO Registration Statement” means the Company’s registration statement (File
No. 333-208875), including a prospectus, as amended at the time it became
effective on May 5, 2016, including the information deemed pursuant to Rule
430A, 430B or 430C under the 1933 Act to be part of such registration statement
at the time of its effectiveness.

“Losses” has the meaning set forth in Section 8.2.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company and its subsidiary taken as a whole, (ii) the legality or enforceability
of any of the Transaction Documents or (iii) the ability of the Company to
perform its obligations under the Transaction Documents.

 

2



--------------------------------------------------------------------------------

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Nasdaq” means The Nasdaq Capital Market.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agent” means William Blair & Company, L.L.C.

“Press Release” has the meaning set forth in Section 9.7.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be The Nasdaq Capital Market.

“Registration Rights Agreement” has the meaning set forth in the recitals to
this Agreement.

“Required Investors” has the meaning set forth in the Registration Rights
Agreement.

“SEC Filings” has the meaning set forth in Section 4.

“Securities” means the Shares, the Common Warrants and the Common Warrant
Shares.

“Shares” has the meaning set forth in the recitals to this Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Subscription Amount” means, as to an Investor, the aggregate amount to be paid
for the Closing Securities purchased hereunder as specified opposite such
Investor’s name on Exhibit A attached hereto, under the column entitled
“Aggregate Purchase Price of Closing Securities,” in U.S. Dollars and in
immediately available funds.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

3



--------------------------------------------------------------------------------

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Equities (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

“Transfer Agent” has the meaning set forth in Section 7.4(a).

“Transaction Documents” means this Agreement, the Common Warrants and the
Registration Rights Agreement.

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2. Purchase and Sale of the Shares and Common Warrants. On the Closing Date,
upon the terms and subject to the conditions set forth herein, the Company will
issue and sell, and the Investors will purchase, severally and not jointly, for
a price per Share and associated Common Warrant of $9.12 (i) the number of
Shares set forth opposite the name of such Investor under the heading “Number of
Shares to be Purchased” on Exhibit A attached hereto and (ii) a Common Warrant
to purchase one share of Common Stock for every one Share purchased at
Closing. The Common Warrants shall have an exercise price equal to $10.79 per
Common Warrant Share (subject to adjustment as provided therein).

3. Closing.

3.1. Upon the satisfaction of the conditions set forth in Section 6, the
completion of the purchase and sale of the Closing Securities (the “Closing”)
shall occur remotely via exchange of documents and signatures at a time (the
“Closing Date”) to be agreed to by the Company and the Investors but in no event
later than the third Business Day after the date hereof, and of which the
Investors will be notified in advance by the Placement Agent.

3.2. On the Closing Date, each Investor shall deliver or cause to be delivered
to the Company the Subscription Amount via wire transfer of immediately
available funds pursuant to the wire instructions delivered to such Investor by
the Company on or prior to the Closing Date.

3.3. At or before the Closing, the Company shall deliver or cause to be
delivered to each Investor the following:

(a) a number of Shares, registered in the name of the Investor, equal to the
number of Shares set forth opposite the name of such Investor under the heading
“Number of Shares to be Purchased” on Exhibit A attached hereto; and

 

4



--------------------------------------------------------------------------------

(b) a Common Warrant, registered in the name of such Investor, to purchase up to
the number of Common Warrant Shares set forth opposite the name of such Investor
under the heading “Number of Common Warrant Shares Underlying Common Warrant
Purchased” on Exhibit A attached hereto.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedules”) or as otherwise
described in the Company’s filings pursuant to the 1934 Act (collectively, the
“SEC Filings”), which qualify these representations and warranties in their
entirety:

4.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company’s
subsidiary is duly organized, validly existing and in good standing under the
laws of its jurisdiction of its incorporation and has all requisite power and
authority to carry on its business as now conducted and to own or lease its
properties. The Company’s subsidiary is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property makes such
qualification or leasing necessary unless the failure to so qualify has not had
and would not reasonably be expected to have a Material Adverse Effect.

4.2. Authorization. The Company has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Company, its officers, directors and stockholders is
necessary for, (i) the authorization, execution and delivery of the Transaction
Documents, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Closing Securities. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

4.3. Capitalization. The Company is authorized under its Certificate of
Incorporation to issue 200,000,000 shares of Common Stock. The Company’s
disclosure of its issued and outstanding capital stock in its most recent SEC
Filing containing such disclosure was accurate in all material respects as of
the date indicated in such SEC Filing. All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid and nonassessable; none of such shares were issued in violation
of any pre-emptive rights; and such shares were issued in compliance in all
material respects with applicable state and federal securities law and any
rights of third parties. No Person is entitled to pre-emptive or similar
statutory or contractual rights with respect to the issuance by the Company of
any securities of the Company. There are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company is or may be obligated to issue any equity
securities of any kind and except as contemplated by this Agreement. Except for
the Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Company and any of the securityholders of the Company
relating to the securities of the Company held by them. Except as provided in
the Registration Rights Agreement, no Person has the right to require the
Company to register any securities of the Company under the 1933 Act, whether on
a demand basis or in connection with the registration of securities of the
Company for its own account or for the account of any other Person.

The issuance and sale of the Closing Securities hereunder will not obligate the
Company to issue shares of Common Stock or other securities to any other Person
(other than the Investors) and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security.

 

5



--------------------------------------------------------------------------------

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

4.4. Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws. The Common Warrants have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued. The Common Warrant Shares have been duly and validly authorized
and reserved for issuance and, upon exercise of the Common Warrants in
accordance with their terms, including the payment of any exercise price
therefor, will be validly issued, fully paid and nonassessable and will be free
and clear of all encumbrances and restrictions (other than those created by the
Investors), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.

4.5. Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Closing Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws and the rules and regulations of
Nasdaq which the Company undertakes to file within the applicable time periods
and other than the registration statement required to be filed by the
Registration Rights Agreement. Subject to the accuracy of the representations
and warranties of each Investor set forth in Section 5 hereof, the Company has
taken all action necessary to exempt (i) the issuance and sale of the Closing
Securities and (ii) the other transactions contemplated by the Transaction
Documents from the provisions of any stockholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties is subject that is or could reasonably be expected to become
applicable to the Investors as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Closing Securities and the
ownership, disposition or voting of the Shares or the Common Warrant Shares by
the Investors or the exercise of any right granted to the Investors pursuant to
this Agreement or the other Transaction Documents.

4.6. Use of Proceeds. The net proceeds of the sale of the Closing Securities
hereunder shall be used by the Company for working capital and general corporate
purposes.

4.7. No Material Adverse Change. Since December 31, 2015, except as identified
and described in the SEC Filings, there has not been:

(i) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the financial statements included
in the Company’s Annual Report on Form 10-K for the year ended December 31,
2015, except for changes in the ordinary course of business which have not had
and would not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate;

(ii) any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

 

6



--------------------------------------------------------------------------------

(iv) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted);

(vi) any change or amendment to the Company’s Certificate of Incorporation or
By-laws, or material change to any material contract or arrangement by which the
Company or is bound or to which any of its assets or properties is subject;

(vii) any material labor difficulties or, to the Company’s Knowledge, labor
union organizing activities with respect to employees of the Company;

(viii) any material transaction entered into by the Company other than in the
ordinary course of business;

(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company;

(x) the loss or, to the Company’s Knowledge, threatened loss of any customer
which has had or would reasonably be expected to have a Material Adverse Effect;
or

(xi) any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

4.8. SEC Filings.

(a) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the 1934 Act, including
pursuant to Section 13(a) or 15(d) thereof, for the one year preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material). At the time of filing thereof, the SEC Filings complied
as to form in all material respects with the requirements of the 1934 Act.

4.9. No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Closing Securities in accordance with the provisions thereof will
not, except for such violations, conflicts or defaults as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, (i) conflict with or result in a breach or violation of (a) any of the
terms and provisions of, or constitute a default under, the Company’s
Certificate of Incorporation or the Company’s By-laws, both as in effect on the
date hereof (true and complete copies of which have been made available to the
Investors through the Electronic Data Gathering, Analysis, and Retrieval system
(the “EDGAR system”)), or (b) assuming the accuracy of the representations and
warranties in Section 5, any applicable statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or its subsidiary, or any of their assets or
properties, or (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any lien, encumbrance or other adverse claim upon any of the
properties or assets of the Company or its subsidiary or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract. This Section does not
relate to matters with respect to tax status, which are the subject of
Section 4.10, employee relations and labor matters, which are the subject of
Section 4.13, and environmental laws, which are the subject of Section 4.15.

 

7



--------------------------------------------------------------------------------

4.10. Tax Matters. The Company and its subsidiary have timely prepared and filed
all tax returns required to have been filed by them with all appropriate
governmental agencies and timely paid all taxes shown thereon or otherwise owed
by them. The charges, accruals and reserves on the books of the Company in
respect of taxes for all fiscal periods are adequate in all material respects,
and there are no material unpaid assessments against the Company nor, to the
Company’s Knowledge, any basis for the assessment of any additional taxes,
penalties or interest for any fiscal period or audits by any federal, state or
local taxing authority except for any assessment which is not material to the
Company. All taxes and other assessments and levies that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due. There are no tax
liens or claims pending or, to the Company’s Knowledge, threatened against the
Company or any of its assets or property. There are no outstanding tax sharing
agreements or other such arrangements between the Company and any other
corporation or entity.

4.11. Title to Properties. The Company and its subsidiary have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens, encumbrances and defects, except
such as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; and the Company and its subsidiary hold any
leased real or personal property under valid and enforceable leases with no
exceptions, except such as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

4.12. Certificates, Authorities and Permits. The Company and its subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by them, except where failure to so possess would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. The
Company and its subsidiary have not received any written notice of proceedings
relating to the revocation or modification of any such certificate, authority or
permit that would reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate, on the Company.

4.13. Labor Matters.

(a) Neither the Company nor its subsidiary is party to or bound by any
collective bargaining agreements or other agreements with labor
organizations. To the Company’s knowledge, Company and its subsidiary have not
violated in any material respect any laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

(b) No material labor dispute with the employees of the Company or its
subsidiary, or with the employees of any principal supplier, manufacturer,
customer or contractor of the Company, exists or, to the knowledge of the
Company, is threatened or imminent.

4.14. Intellectual Property. Except as expressly contemplated by the SEC
Filings, the Company and its subsidiary own, possess, license or have other
rights to use, the patents and patent applications, copyrights, trademarks,
service marks, trade names, service names and trade secrets described in the SEC
Filings as necessary or material for use in connection with their business and
which the failure to so have would have or reasonably be expected to result in a
Material Adverse Effect (collectively, the “Company Intellectual
Property”). There is no pending or, to the Company’s Knowledge, threatened
action, suit, proceeding or claim by any Person that the Company’s business or
the business of its subsidiary as now conducted infringes or otherwise violates
any patent, trademark, copyright, trade secret or other proprietary rights of
another. To the Company’s Knowledge, there is no existing infringement by
another Person of any of the Intellectual Property Rights that would have or
would reasonably be expected to have a Material Adverse Effect. The Company and
its subsidiary have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights, except
where failure to do so would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

4.15. Environmental Matters. Neither the Company nor its subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), has released any
hazardous substances regulated by Environmental Law on to any real property that
it owns or operates, has received any written notice or claim it is liable for
any off-site disposal or contamination pursuant to any Environmental Laws, which
violation, release, notice, claim, or liability would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect,; and to the
Company’s Knowledge, there is no pending or threatened investigation that would
reasonably be expected to lead to such a claim.

4.16. Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
its subsidiary is or may reasonably be expected to become a party or to which
any property of the Company or its subsidiary is or may reasonably be expected
to become the subject that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

4.17. Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the financial position of the Company as of
the dates shown and its results of operations and cash flows for the periods
shown, subject in the case of unaudited financial statements to normal,
immaterial year-end audit adjustments, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and except that the
unaudited financial statements may not contain all footnotes required by GAAP,
and, in the case of quarterly financial statements, as permitted by Form 10-Q
under the 1934 Act). Except as set forth in the financial statements of the
Company included in the SEC Filings filed prior to the date hereof, the Company
has not incurred any liabilities, contingent or otherwise, except those incurred
in the ordinary course of business, consistent (as to amount and nature) with
past practices since the date of such financial statements, none of which,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect.

4.18. Insurance Coverage. The Company and its subsidiary maintain in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and its subsidiary, and the Company reasonably believes such insurance
coverage to be adequate against all liabilities, claims and risks against which
it is customary for comparably situated companies to insure.

4.19. Compliance with Nasdaq Continued Listing Requirements. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any reasonable basis for, the delisting of the Common Stock from Nasdaq.

4.20. Brokers and Finders. Other than the Placement Agent, no Person will have,
as a result of the transactions contemplated by the Transaction Documents, any
valid right, interest or claim against or upon the Company or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company. No Investor shall
have any obligation with respect to any fees, or with respect to any claims made
by or on behalf of other Persons for fees, in each case of the type contemplated
by this Section 4.20 that may be due in connection with the transactions
contemplated by this Agreement or the Transaction Documents.

 

9



--------------------------------------------------------------------------------

4.21. No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Closing Securities.

4.22. No Integrated Offering. Neither the Company nor its subsidiary nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any Company
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Closing Securities
under the 1933 Act.

4.23. Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Closing Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act. The issuance and sale of the Closing
Securities does not contravene the rules and regulations of Nasdaq.

4.24. Questionable Payments. Neither the Company nor its subsidiary nor, to the
Company’s Knowledge, any of their current or former directors, officers,
employees, agents or other Persons acting on behalf of the Company or its
subsidiary, has on behalf of the Company or its subsidiary in connection with
its business: (a) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets which is in violation of
law; (d) made any false or fictitious entries on the books and records of the
Company; or (e) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.

4.25. Transactions with Affiliates. None of the executive officers or directors
of the Company or its subsidiary and, to the Company’s Knowledge, none of the
employees of the Company or its subsidiary is presently a party to any
transaction with the Company (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

4.26. Internal Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934
Act), which are designed to ensure that material information relating to the
Company, including its subsidiary, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities. Since the end of the Company’s most recent audited fiscal year, there
have been no significant deficiencies or material weakness in the Company’s
internal control over financial reporting (whether or not remediated) and no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting. The Company is not aware of any
change in its internal controls over financial reporting that has occurred
during its most recent fiscal quarter that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

4.27. Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or would reasonably be expected to constitute material, non-public
information which according to applicable law, rule or regulation was required
to have been disclosed publicly by the Company or its subsidiary, but which has
not been so disclosed, other than with respect to the transactions contemplated
hereby and except as will be disclosed in the 8-K Filing (as defined below). The
SEC Filings and the slide presentation presented to the Investors by the Company
in connection with the offer and sale of the Closing Securities, when considered
together, do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading. The Company understands and confirms that the Investors will rely on
the foregoing representations in effecting transactions in securities of the
Company.

 

10



--------------------------------------------------------------------------------

4.28. Required Filings. Except for the transactions contemplated by this
Agreement, including the acquisition of the Closing Securities contemplated
hereby, no event or circumstance has occurred or information exists with respect
to the Company or its business, properties, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the SEC Filings are being incorporated
by reference into an effective registration statement filed by the Company under
the 1933 Act).

4.29. Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

4.30. Tests and Preclinical and Clinical Trials. The studies, tests and
preclinical and clinical trials conducted by or, to the Company’s Knowledge, on
behalf of the Company that are described in the SEC Filings were and, if still
pending, are being, conducted in all material respects in accordance with the
protocols submitted to the U.S. Food and Drug Administration (the “FDA”) or any
foreign governmental body exercising comparable authority, procedures and
controls pursuant to, where applicable, accepted professional and scientific
standards, and all applicable laws and regulations; the descriptions of the
studies, tests and preclinical and clinical trials conducted by or, to the
Company’s Knowledge, on behalf of the Company, and the results thereof,
contained in the SEC Filings are accurate and complete in all material respects;
the Company is not aware of any other studies, tests or preclinical and clinical
trials, the results of which call into question the results described in the SEC
Filings; and the Company has not received any notices or correspondence from the
FDA, any foreign, state or local governmental body exercising comparable
authority or any Institutional Review Board requiring the termination,
suspension, material modification or clinical hold of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company.

4.31. Manipulation of Price. The Company has not, and, to the Company’s
Knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

4.32. Anti-Bribery and Anti-Money Laundering Laws. Each of the Company, its
subsidiary and any of their respective officers, directors, supervisors,
managers, agents, or employees, are and have at all times been in compliance
with and its participation in the offering will not violate: (A) anti-bribery
laws, including but not limited to, any applicable law, rule, or regulation of
any locality, including but not limited to any law, rule, or regulation
promulgated to implement the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed December 17,
1997, including the U.S. Foreign Corrupt Practices Act of 1977, as amended, the
U.K. Bribery Act 2010, or any other law, rule or regulation of similar purposes
and scope or (B) anti-money laundering laws, including but not limited to,
applicable federal, state, international, foreign or other laws, regulations or
government guidance regarding anti-money laundering, including, without
limitation, Title 18 US. Code section 1956 and 1957, the Patriot Act, the Bank
Secrecy Act, and international anti-money laundering principles or procedures by
an intergovernmental group or organization, such as the Financial Action Task
Force on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder.

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

5.1. Organization and Existence. Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to enter into and consummate the transactions contemplated by the
Transaction Documents and to carry out its obligations hereunder and thereunder,
and to invest in the Securities pursuant to this Agreement.

 

11



--------------------------------------------------------------------------------

5.2. Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.

5.3. Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

5.4. Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5. Disclosure of Information. Such Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Securities, and
has conducted and completed its own independent due diligence. Such Investor
acknowledges that copies of the SEC Filings are available on the EDGAR
system. Based on the information such Investor has deemed appropriate, and
without reliance upon any Placement Agent, it has independently made its own
analysis and decision to enter into the Transaction Documents. Such Investor is
relying exclusively on its own sources of information, investment analysis and
due diligence (including professional advice it deems appropriate) with respect
to the execution, delivery and performance of the Transaction Documents, the
Securities and the business, condition (financial and otherwise), management,
operations, properties and prospects of the Company, including but not limited
to all business, legal, regulatory, accounting, credit and tax matters. Neither
such inquiries nor any other due diligence investigation conducted by such
Investor shall modify, limit or otherwise affect such Investor’s right to rely
on the Company’s representations and warranties contained in this Agreement.

5.6. Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.7. Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

(a) “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

 

12



--------------------------------------------------------------------------------

(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

5.8. Accredited Investor. Such Investor is (a) an “accredited investor” within
the meaning of Rule 501 under the 1933 Act and has executed and delivered to the
Company a questionnaire in substantially the form attached hereto as Exhibit D
(the “Investor Questionnaire”), which such Investor represents and warrants is
true, correct and complete. Such investor is (b) a sophisticated institutional
investor with sufficient knowledge and experience in investing in private equity
transactions to properly evaluate the risks and merits of its purchase of the
Securities. Such Investor has determined based on its own independent review and
such professional advice as it deems appropriate that its purchase of the
Securities and participation in the transactions contemplated by the Transaction
Documents (i) are fully consistent with its financial needs, objectives and
condition, (ii) comply and are fully consistent with all investment policies,
guidelines and other restrictions applicable to such Investor, (iii) have been
duly authorized and approved by all necessary action, (iv) do not and will not
violate or constitute a default under such Investor’s charter, by-laws or other
constituent document or under any law, rule, regulation, agreement or other
obligation by which such Investor is bound and (v) are a fit, proper and
suitable investment for such Investor, notwithstanding the substantial risks
inherent in investing in or holding the Securities.

5.9. Placement Agent. Such Investor hereby acknowledges and agrees that (a) the
Placement Agent is acting solely as placement agent in connection with the
execution, delivery and performance of the Transaction Documents and is not
acting as an underwriter or in any other capacity and is not and shall not be
construed as a fiduciary for such Investor, the Company or any other person or
entity in connection with the execution, delivery and performance of the
Transaction Documents, (b) the Placement Agent has not made and will not make
any representation or warranty, whether express or implied, of any kind or
character and has not provided any advice or recommendation in connection with
the execution, delivery and performance of the Transaction Documents, (c) the
Placement Agent will not have any responsibility with respect to (i) any
representations, warranties or agreements made by any person or entity under or
in connection with the execution, delivery and performance of the Transaction
Documents, or the execution, legality, validity or enforceability (with respect
to any person) thereof, or (ii) the business, affairs, financial condition,
operations, properties or prospects of, or any other matter concerning the
Company, and (d) the Placement Agent will not have any liability or obligation
(including without limitation, for or with respect to any losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
or disbursements incurred by such Investor, the Company or any other person or
entity), whether in contract, tort or otherwise, to such Investor, or to any
person claiming through it, in respect of the execution, delivery and
performance of the Transaction Documents.

5.10. No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.

5.11. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.

5.12 Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by the Company, the Placement
Agent or any other Person regarding the transactions contemplated hereby and
ending immediately prior to the date hereof. Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio

 

13



--------------------------------------------------------------------------------

managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Investor’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, such Investor has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

5.13 No Government Recommendation or Approval. Such Investor understands that no
United States federal or state agency, or similar agency of any other country,
has reviewed, approved, passed upon, or made any recommendation or endorsement
of the Company or the purchase of the Securities.

5.14 No Intent to Effect a Change of Control. Such Investor has no present
intent to effect a “change of control” of the Company as such term is understood
under the rules promulgated pursuant to Section 13(d) of the 1934 Act.

5.15 No Rule 506 Disqualifying Activities. Such Investor has not taken any of
the actions set forth in, and is not subject to, the disqualification provisions
of Rule 506(d)(1) of the 1933 Act.

5.16 Residency. Such Investor is a resident of the jurisdiction specified below
its address on the Schedule of Investors.

6. Conditions to Closing.

6.1. Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase Closing Securities at the Closing is subject to the fulfillment to
such Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct in all material respects as of the date hereof and on
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date. The Company shall have performed in all material respects all obligations
and covenants herein required to be performed by it on or prior to the Closing
Date.

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Closing Securities and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect.

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

(d) The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Shares and the Common Warrant Shares.

 

14



--------------------------------------------------------------------------------

(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(f) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (d), (e) and (i) of this Section 6.1.

(g) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Closing Securities, certifying the current versions of
the Certificate of Incorporation and By-laws of the Company and certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

(h) The Investors shall have received an opinion from Wilmer Cutler Pickering
Hale and Dorr LLP, the Company’s counsel, dated as of the Closing Date, in form
and substance reasonably acceptable to the Placement Agent and addressing such
legal matters as the Investors may reasonably request.

(i) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

6.2. Conditions to Obligations of the Company. The Company’s obligation to sell
and issue Closing Securities at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a) The representations and warranties made by the Investors in Section 5 hereof
shall be true and correct in all material respects as of the date hereof, and
shall be true and correct in all material respects on the Closing Date with the
same force and effect as if they had been made on and as of said date. The
Investors shall have performed in all material respects all obligations and
covenants herein required to be performed by them on or prior to the Closing
Date.

(b) The Investors shall have executed and delivered the Registration Rights
Agreement and each Investor Questionnaire.

(c) Any Investor purchasing Closing Securities at the Closing shall have paid in
full its Subscription Amount to the Company.

6.3. Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

 

15



--------------------------------------------------------------------------------

(i) Upon the mutual written consent of the Company and Investors that agreed to
purchase a majority of the Closing Securities to be issued and sold pursuant to
this Agreement;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or

(iv) By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to November 30, 2016;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 6.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

7. Covenants and Agreements of the Company.

7.1. No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.2. Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on Nasdaq and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.

7.3. Termination of Covenants. The provisions of Sections 7.1 and 7.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.4. Removal of Legends.

(a) In connection with any sale, assignment, transfer or other disposition of
the Shares by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, if requested by the Investor, the Company shall cause the transfer
agent for the Common Stock (the “Transfer Agent”) to remove any

 

16



--------------------------------------------------------------------------------

restrictive legends related to the book entry account holding such Shares and
make a new, unlegended entry for such book entry Shares sold or disposed of
without restrictive legends, provided that the Company has received from the
Investor customary representations and other documentation reasonably acceptable
to the Company in connection therewith.

(b) Subject to receipt from the Investor by the Company and the Transfer Agent
of customary representations and other documentation reasonably acceptable to
the Company and the Transfer Agent in connection therewith, upon the earliest of
such time as the Shares (i) have been sold or transferred pursuant to an
effective registration statement, (ii) have been sold pursuant to Rule 144, or
(iii) are eligible for resale under Rule 144(b)(1) or any successor provision
(such earliest date, the “Effective Date”), the Company shall (A) deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent shall make a
new, unlegended entry for such book entry Shares, and (B) cause its counsel to
deliver to the Transfer Agent one or more opinions to the effect that the
removal of such legends in such circumstances may be effected under the 1933 Act
if required by the Transfer Agent to effect the removal of the legend in
accordance with the provisions of this Agreement. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 7.4, it will, within three Trading Days of the
delivery by an Investor to the Company or the Transfer Agent of a certificate
representing shares issued with a restrictive legend and receipt from the
Investor by the Company and the Transfer Agent of customary representations and
other documentation reasonably acceptable to the Company and the Transfer Agent
in connection therewith (the “Share Delivery Date”) deliver or cause to be
delivered to such Investor a certificate representing such Shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 7.4.Shares subject to legend
removal hereunder may be transmitted by the Transfer Agent to the Investor by
crediting the account of the Investor’s prime broker with the DTC System as
directed by such Investor. The Company shall be responsible for the fees of its
Transfer Agent and all DTC fees associated with such issuance. If the Company
fails to effect delivery of any such Shares on or before the applicable Share
Delivery Date and if after such date, due to the Company’s continuing failure to
deliver such Shares, such Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that such Investor anticipated receiving from
the Company without any restrictive legend (a “Buy-In”), then the Company shall,
within three (3) Trading Days after such Investor’s request and in such
Investor’s sole discretion, either (i) pay cash to the Investor in an amount
equal to such Investor’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased, at which point the
Company’s obligation to deliver such Shares shall terminate, or (ii) promptly
honor its obligation to deliver to such Investor such shares of Common Stock and
pay cash to the Investor in an amount equal to the excess (if any) of such
Investor’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased in the Buy-In over the product of (a)
such number of shares of Common Stock purchased in the Buy-in, times (b) the
Closing Bid Price on the Share Delivery Date.

(c) Each Investor, severally and not jointly with the other Investors, agrees
with the Company (i) that such Investor will sell any Shares pursuant to either
the registration requirements of the 1933 Act, including any applicable
prospectus delivery requirements, or an

 

17



--------------------------------------------------------------------------------

exemption therefrom, (ii) that if Shares are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein and (iii) that if, after the effective date of the registration
statement covering the resale of the Shares, such registration statement is not
then effective and the Company has provided notice to such Investor to that
effect, such Investor will sell Shares only in compliance with an exemption from
the registration requirements of the 1933 Act.

7.5. Subsequent Equity Sales.

(a) From the date hereof until sixty (60) days after the effective date of the
registration statement covering the resale of the Shares, without the consent of
the Required Investors, the Company shall not (A) issue shares of Common Stock
or Common Stock Equivalents or (B) file with the SEC a registration statement
under the 1933 Act relating to any shares of Common Stock or Common Stock
Equivalents, except pursuant to the terms of agreements to which the Company is
currently a party. Notwithstanding the foregoing, the provisions of this
Section 7.5(a) shall not apply to (i) the issuance of the Securities hereunder,
(ii) the issuance of Common Stock or Common Stock Equivalents upon the
conversion or exercise of any securities of the Company outstanding on the date
hereof or outstanding pursuant to clause (iii), (iv) or (v) below, (iii) the
issuance of any Common Stock or Common Stock Equivalents pursuant to any Company
stock-based compensation plans, (iv) the issuance of any Common Stock or Common
Stock Equivalents in connection with a transaction with an unaffiliated third
party that includes a bona fide commercial relationship with the Company
(including any joint venture, marketing or distribution arrangement, strategic
alliance, collaboration agreement or corporate partnering, intellectual property
license agreement or acquisition agreement with the Company); provided, however,
that the aggregate number of shares of Common Stock issued pursuant to clause
(iv) during the ninety (90) day restricted period shall not exceed 10% of the
total number of shares of Common Stock issued and outstanding immediately
following the Closing.

(b) The Company shall not, and shall use its commercially reasonable efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the 1933 Act) that will be integrated with the offer or sale of the
Securities in a manner that would require the registration under the 1933 Act of
the sale of the Securities to the Investors, or that will be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
trading market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.

7.6. Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction). Each Investor understands and acknowledges that the SEC
currently takes the position that coverage of Short Sales of shares of the
Common Stock “against the box” prior to effectiveness of a resale registration
statement with securities included in such registration statement would be
a violation of Section 5 of the 1933 Act, as set forth in Item 239.10 of the
Securities Act Rules Compliance and Disclosure Interpretations compiled by the
Office of Chief Counsel, Division of Corporation Finance.

 

18



--------------------------------------------------------------------------------

8. Survival and Indemnification.

8.1. Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for the applicable statute of limitations.

8.2. Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
members, managers, employees and agents, and their respective successors and
assigns, from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person.

8.3. Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld, conditioned or delayed, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. No
indemnified party will, except with the consent of the indemnifying party,
consent to entry of any judgment or enter into any settlement.

9. Miscellaneous.

9.1. Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or each of the
Investors, as applicable, provided, however, that an Investor may assign its
rights and delegate its duties hereunder in whole or in part to an Affiliate or
to a third party acquiring some or all of its Securities in a transaction
complying with applicable securities laws without the prior written consent of
the Company or the other Investors, provided such assignee agrees in writing to
be bound by the provisions hereof that apply to Investors. The provisions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Without limiting the generality
of the foregoing, in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Securities” shall be deemed to refer to the securities
received by the Investors in connection with such transaction. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective permitted successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

19



--------------------------------------------------------------------------------

9.2. Counterparts; Faxes; E-mail. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.

9.3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by facsimile, then such
notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

If to the Company:

Spring Bank Pharmaceuticals, Inc.

113 Cedar Street

Milford, Massachusetts 01757

Attention: Chief Financial Officer

Fax: (508) 381-0347

Email: jfreve@springbankpharm.com

With a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Stuart M. Falber

Fax: (617) 526-5000

If to the Investors:

to the addresses set forth on the signature pages hereto.

9.5. Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and each Investor
has relied on the advice of its own respective counsel.

9.6. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and (a) prior to the Closing, Investors that
agreed to purchase a majority of the Shares to be issued and sold pursuant to
this Agreement and (b) following the Closing, the Required
Investors. Notwithstanding the foregoing, this Agreement may not be amended and
the

 

20



--------------------------------------------------------------------------------

observance of any term of this Agreement may not be waived with respect to any
Investor without the written consent of such Investor unless such amendment or
waiver applies to all Investors in the same fashion. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon (i) prior to
Closing, each Investor and (ii) following the Closing, each holder of any
Securities purchased under this Agreement at the time outstanding, and in each
case, each future holder of all such Securities and the Company.

9.7. Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Investors
without the prior consent of the Company (which consent shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Investors shall allow the Company, to the
extent reasonably practicable in the circumstances, reasonable time to comment
on such release or announcement in advance of such issuance. The Company shall
not include the name of any Investor in any press release or public announcement
(which, for the avoidance of doubt, shall not include any SEC Filing) without
the prior written consent of such Investor. By 8:30 a.m. (New York City time) on
the Business Day immediately following the date this Agreement is executed, the
Company shall issue a press release disclosing all material terms of
transactions contemplated by this Agreement (the “Press Release”). No later than
5:30 p.m. (New York City time) on the first Business Day following the date this
Agreement is executed, the Company will file a Current Report on Form 8-K (the
“8-K Filing”) attaching the press release described in the foregoing sentence as
well as copies of the Transaction Documents. In addition, the Company will make
such other filings and notices in the manner and time required by the SEC or
Nasdaq. The parties acknowledge that from and after the issuance of the Press
Release, no Investor shall be in possession of any material, nonpublic
information received from the Company or any of its respective officers,
directors, employees or agents, with respect to the transactions contemplated
hereby that is not disclosed in the Press Release. The Company shall not, and
shall cause each of its officers, directors, employees and agents, not to,
provide any Investor with any such material, nonpublic information regarding the
Company from and after the filing of the Press Release without the express prior
written consent of such Investor.

9.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9. Entire Agreement. This Agreement, including the signature pages, Exhibits
and the Disclosure Schedules, and the other Transaction Documents constitute the
entire agreement among the parties hereof with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, both
oral and written, between the parties with respect to the subject matter hereof
and thereof.

9.10. Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been

 

21



--------------------------------------------------------------------------------

brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.12. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Closing
Securities pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

9.13. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor and that
no trustee, officer, other investment vehicle or any other Affiliate of such
Investor or any investor, shareholder or holder of shares of beneficial interest
of such Investor shall be personally liable for any liabilities of such
Investor.

[remainder of page intentionally left blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:     SPRING BANK PHARMACEUTICALS, INC.     By:  

/s/ Martin Driscoll

      Name: Martin Driscoll       Title: Chief Executive Officer



--------------------------------------------------------------------------------

INVESTOR:         By:  

/s/ Ansbert Gadicke

     

Ansbert Gadicke

 

on behalf of

MPM ONCOLOGY IMPACT

MANAGEMENT GP LLC

 

in its capacity as general partner of

MPM ONCOLOGY IMPACT

MANAGEMENT LP

 

in its capacity as general partner of

ONCOLOGY IMPACT FUND

(CAYMAN) MANAGEMENT L.P.

 

in its capacity as general partner of

UBS ONCOLOGY IMPACT FUND L.P.



--------------------------------------------------------------------------------

INVESTOR:         By:   Baker Bros. Advisors LP, Management Company and
Investment Adviser to Baker Brothers Life Sciences, L.P., pursuant to authority
granted to it by Baker Brothers Life Sciences Capital, L.P., general partner to
Baker Brothers Life Sciences, L.P. and not as the general partner     By:  

/s/ Scott L. Lessing

      Scott L. Lessing, President



--------------------------------------------------------------------------------

INVESTOR:

      By:    Baker Bros. Advisors LP, Management Company and Investment Adviser
to 667, L.P., pursuant to authority granted to it by Baker Biotech Capital,
L.P., general partner to 667, L.P. and not as the general partner    By:   

/s/ Scott L. Lessing

      Scott L. Lessing, President



--------------------------------------------------------------------------------

INVESTOR: Alyeska Master Fund, LP                          Alyeska Master Fund
2, LP    By:   

/s/ Jason Bragg

     

Name: Jason Bragg

Title: CFO



--------------------------------------------------------------------------------

INVESTOR: The E. Burke Ross Jr. Descendants’

GST Investment Trust 2014

      By:   

/s/ Peter Lacaillade

     

Name: Peter Lacaillade

Title: Trustee



--------------------------------------------------------------------------------

INVESTOR: EBR Ventures, LLC       By:   

/s/ E. Burke Ross Jr.

     

Name: E. Burke Ross Jr.

Title: Manager, EBR Ventures, LLC



--------------------------------------------------------------------------------

INVESTOR: CVI Investments, Inc.       By:   

/s/ Martin Kobinger

     

Name: Martin Kobinger

Title: Investment Manager



--------------------------------------------------------------------------------

INVESTOR: Burrage Capital Healthcare Fund I, LP           By:  

/s/ Chris Bardon

      Chris Bardon



--------------------------------------------------------------------------------

INVESTOR:

      By:   

/s/ Kurt Eichler

     

Name: Kurt Eichler

Title: Director



--------------------------------------------------------------------------------

INVESTOR:  

Marilyn E. Tenzer

Declaration of Trust

u/a/d 10/7/98

        By:   

/s/ Marilyn E. Tenzer

       

Name: Marilyn E. Tenzer

Title: Trustee for the Marilyn E. Tenzer Declaration of Trust



--------------------------------------------------------------------------------

INVESTOR: Iroquois Master Fund Ltd.       By:   

/s/ Richard Abbe

     

Name: Richard Abbe

Title: Director



--------------------------------------------------------------------------------

INVESTOR: Iroquois Capital Investment Group LLC       By:   

/s/ Richard Abbe

     

Name: Richard Abbe

Title: Director



--------------------------------------------------------------------------------

INVESTOR: DAFNA LifeScience LP

     

By:

  

/s/ Nathan Fischel

     

Name: Nathan Fischel

Title: CEO



--------------------------------------------------------------------------------

INVESTOR: DAFNA LifeScience Select LP

     

By:

  

/s/ Nathan Fischel

     

Name: Nathan Fischel

Title: CEO



--------------------------------------------------------------------------------

INVESTOR: Intracoastal Capital, LLC       By:   

/s/ Keith A. Goodman

     

Name: Keith A. Goodman

Title: Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR: MLPF&S Custodian FBO                          Anthony Argyrides IRRA
   By:   

/s/ Anthony Argyrides

     

Name: Anthony Argyrides 11/16/2016

Title:



--------------------------------------------------------------------------------

INVESTOR:

     

By:

  

/s/ Todd Brady

     

Todd Brady



--------------------------------------------------------------------------------

INVESTOR:       By:   

/s/ Nezam Afdhal

      Nezam Afdhal



--------------------------------------------------------------------------------

INVESTOR: Parallax Biomedical Fund, LP

        

By:

  

/s/ Marc Pentopoulos

      Name: Marc Pentopoulos       Title:   Managing Partner



--------------------------------------------------------------------------------

INVESTOR:       By:   

/s/ Martin Driscoll

     

Name: Martin Driscoll

Title: CEO



--------------------------------------------------------------------------------

INVESTOR: Cynergy Healthcare Investors                          Emerging Bridge,
LLC    By:   

/s/ Patrick Adams

     

Name: Patrick Adams

Title: Managing Member



--------------------------------------------------------------------------------

INVESTOR:       By:   

/s/ Jonathan Freve

     

Name: Jonathan Freve

Title: CFO



--------------------------------------------------------------------------------

INVESTOR:       By:   

/s/ David Arkowitz

     

Name: David Arkowitz

Title: Director, Spring Bank Pharma



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Investor Name and Address

   Number of
Shares to be
Purchased      Number of
Common Warrant
Shares
Underlying
Common Warrant
Purchased      Aggregate
Purchase Price
of Closing
Securities  

UBS Oncology Impact Fund L.P.

UBS Trustees (Cayman) Ltd.,

5th Floor, Cayman Corporate Center, 27 Hospital Road

Georgetown, Grand Cayman KY1-1003

     603,070         603,070       $ 5,499,998.40   

Baker Brothers Life Sciences, L.P.

667 Madison Ave, 21st Flr

New York, NY 10065

     198,642         198,642       $ 1,811,615.04   

667, L.P.

667 Madison Ave, 21st Flr

New York, NY 10065

     20,656         20,656       $ 188,382.72   

Alyeska Master Fund, LP

77 W Wacker

Chicago, IL 60601

     116,000         116,000       $ 1,057,920.00   

Alyeska Master Fund 2, LP

77 W Wacker

Chicago, IL 60601

     84,000         84,000       $ 766,080.00   

The E. Burke Ross Jr. Descendants’

GST Investment Trust 2014

c/o SCS Financial,

One Winthrop Square, 4th Floor

Boston, MA 02110

     26,455         26,455       $ 241,269.60   

EBR Ventures, LLC

172 S. Ocean Boulevard

Palm Beach, FL 33480

     118,550         118,550       $ 1,081,176.00   

 

47



--------------------------------------------------------------------------------

CVI Investments, Inc.

c/o Heights Capital Management

101 California Street, Suite 3250

San Francisco, CA 94111

     109,645         109,645       $ 999,962.40   

Burrage Capital Healthcare Fund I, LP

314 Commonwealth Ave.

Boston, MA 02115

     54,824         54,824       $ 499,994.88   

Kurt Eichler

     64,100         64,100       $ 584,592.00   

Marilyn E. Tenzer Declaration of Trust

u/a/d 10/7/98

111 W. Jackson Blvd., Ste. 115B

Chicago, IL 60604

     54,824         54,824       $ 499,994.88   

Iroquois Master Fund Ltd.

c/o Iroquois Capital Management, LLC

205 East 42nd Street, 20th Floor

New York, NY 10017

     13,706         13,706       $ 124,998.72   

Iroquois Capital Investment Group LLC

c/o Iroquois Capital Management, LLC

205 East 42nd Street, 20th Floor

New York, NY 10017

     24,671         24,671       $ 224,999.52   

DAFNA LifeScience LP

10990 Wilshire Blvd. #1400

Los Angeles, CA 90024

     16,447         16,447       $ 149,996.64   

DAFNA LifeScience Select LP

10990 Wilshire Blvd. #1400

Los Angeles, CA 90024

     10,965         10,965       $ 100,000.80   

Intracoastal Capital, LLC

245 Palm Trail

Delray Beach, FL 33483

w/ Notice to:

Intracoastal Capital LLC

2211A Lakeside Drive

Bannockburn, IL 60015

     27,410         27,410       $ 249,979.20   

MLPF&S Custodian FBO Anthony Argyrides IRRA

     21,930         21,930       $ 200,001.60   

Todd Brady

     10,964         10,964       $ 99,991.68   

Nezam Afdhal

     13,150         13,150       $ 119,928.00   

Parallax Biomedical Fund, LP

342 E. 67th St. 4B

New York, NY 10065

     12,000         12,000       $ 109,440.00   

Martin Driscoll

     21,900         21,900       $ 199,728.00   

 

48



--------------------------------------------------------------------------------

Cynergy Healthcare Investors Emerging Bridge, LLC

6898 S. University Blvd, Suite 100

Centennial, CO 80122

     10,960         10,960       $ 99,955.20   

Jonathan Freve

     5,482         5,482       $ 49,995.84   

David Arkowitz

     4,386         4,386       $ 40,000.32   

TOTAL

     1,644,737         1,644,737       $ 15,000,001.44   

 

49



--------------------------------------------------------------------------------

EXHIBIT B

Form of Common Warrant



--------------------------------------------------------------------------------

EXHIBIT C

Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT D

Investor Questionnaire



--------------------------------------------------------------------------------

Disclosure Schedules

None.